           Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 1 of 13



     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   dw@wl-llp.com
     Theresa M. Santos
 3   Nevada State Bar No. 9448
     tsantos@wl-llp.com
 4
     WATKINS & LETOFSKY, LLP
 5   8215 S. Eastern Ave., Suite 265
     Las Vegas, NV 89123
 6   Office: (702) 901-7553; Fax: (702) 974-1297
 7   Attorneys for Plaintiff, Sonia Torres

 8
                                UNITED STATES DISTRICT COURT
 9
10                                      DISTRICT OF NEVADA

11
     SONIA TORRES,                                    Case No.: 2:20-cv-00990-JCM-EJY
12
                           Plaintiff,
13                                                    COMPLAINT FOR DAMAGES
            vs.                                       (DEMAND FOR JURY TRIAL)
14
15   TRUMP RUFFIN COMMERCIAL, LLC.
     DBA TRUMP INTERNATIONAL HOTEL
16   LAS VEGAS, and DOES 1-50, inclusive
17
                         Defendants.
18
19          COMES NOW, Plaintiff, Sonia Torres (herein “PLAINTIFF”) and files this civil action
20   against Defendants, and each of them, for violations of the Title VII of the Civil Rights Act of
21   1964 (42 U.S.C. §2000e et seq.); Title VII of the Civil Rights Act of 1991 (42 U.S.C. §1981 et
22   seq.) as well as violations under Nevada Revised Statutes §613.330 et seq.; and related claims
23   under Nevada law, seeking damages, and alleges as follows:
24   ///
25   ///
26   ///
27   ///
28   ///



                                        COMPLAINT FOR DAMAGES
                                                  -1-
               Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 2 of 13




 1                                     JURISDICTION AND VENUE
 2             1. This Court has jurisdiction and venue over this action pursuant to the Title VII of the
 3   Civil Rights Act of 1964 (42 U.S.C. §2000e et seq.); Title VII of the Civil Rights Act of 1991
 4   (42 U.S.C. §1981 et seq.) which confers original jurisdiction on federal district courts in suits to
 5   address the deprivation of rights, privileges and immunities secured by the United States
 6   Constitution and federal law.
 7             2. Jurisdiction of this Court is also appropriate under any related claims under Nevada
 8   law.
 9             3. Supplemental Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367 over
10   the State law claims which are so related to the federal claims in this action that they form part of
11   the same case or controversy under Article III of the United States Constitution.
12             4. Plaintiff has exhausted her administrative remedies.
13             5. All conditions precedent to jurisdiction under section 42 U.S.C. §12101 et seq. have
14   occurred or been complied with:
15                    a. A charge of employment discrimination was filed with the Equal Employment
16                        Opportunity Commission ("EEOC") within 180 days of the commission of the
17                        unlawful employment practice alleged herein and / or within 300 days of
18                        PLAINTIFF instituting proceedings with a State or local agency with
19                        authority to grant or seek relief from such unlawful employment practices
20                        alleged herein;
21                    b. A Notice of Right to Sue in Federal Court was received from the EEOC, dated
22                        March 4, 2020. (A true and correct copy of said letter is attached and
23                        incorporated herein as Exhibit “1”.)
24             6. This complaint is filed within 90 days of receipt of the EEOC's Notification of Right
25   to Sue.
26             7. Venue is proper in the District of Nevada because the unlawful employment practices
27   alleged herein were committed in whole or in part in the District of Nevada pursuant to 28
28   U.S.C. § 1391(b).



                                            COMPLAINT FOR DAMAGES
                                                      -2-
            Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 3 of 13




 1                                               PARTIES
 2                                              PLAINTIFF
 3          8.      PLAINTIFF, SONIA TORRES, was a qualified/eligible “employee” of
 4   Defendant, TRUMP RUFFIN COMMERCIAL, LLC.., within the meaning of Title VII of the
 5   Civil Rights Act of 1964 (42 U.S.C. §2000e et seq.); Title VII of the Civil Rights Act of 1991
 6   (42 U.S.C. §1981 et seq.) and Nevada Revised Statutes §§ 608.010 et seq.; and related claims
 7   under Nevada law.
 8                                            DEFENDANTS
 9          9.      Defendant, TRUMP RUFFIN COMMERCIAL, LLC. is a foreign limited liability
10   company qualified to do business in Nevada. Defendant employs 15 or more employees and is
11   an "employer" within the meaning of Title VII of the Civil Rights Act of 1964 (42 U.S.C.
12   §2000e et seq.); Title VII of the Civil Rights Act of 1991 (42 U.S.C. §1981 et seq.)and related
13   claims under Nevada law. Defendant has offices located at 725 Fifth Ave., New York, New
14   York, 10022.
15          10.     The true names and capacities, whether individual, corporate, associate, or
16   otherwise, of DOES 1 through 50, inclusive are unknown to Plaintiff at this time, who therefore
17   sues said Defendants by such fictitious names. PLAINTIFF is informed and believes and
18   thereon alleges that each of the fictitiously named DEFENDANTS are in some way responsible
19   for, or participated in, or contributed to, the matters and things complained of herein, and is
20   legally responsible in some manner. PLAINTIFF will seek leave to amend this Complaint when
21   the true names, capacities, participation and responsibilities have been ascertained.
22                                         STATEMENT OF FACTS
23          11.     PLAINTIFF, SONIA TORRES, is a 56-year-old female born in the year 1963.
24   MS. TORRES is a former employee of Defendant where she worked as a Status Clerk
25   Dispatcher for the housekeeping department. At the time of her employment, MS. TORRES
26   earned $15.30 hourly. She was employed by Defendant from June 8, 2010 to May 4, 2018.
27   //
28   //



                                          COMPLAINT FOR DAMAGES
                                                    -3-
              Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 4 of 13




 1            12.   PLAINTIFF is an active member of Immanuel’s Temple System of Church, a
 2   non-denominational Christian church located in Las Vegas, Nevada. Plaintiff has been a member
 3   of Immanuel’s Temple since 1991.
 4            13.   During her interview with Defendant in 2010, Plaintiff informed Defendant that
 5   she was a practicing Christian and did not work on Sundays in observance of her Christian faith.
 6            14.   Defendant indicated to Plaintiff that her request for Sundays off would not be an
 7   issue.
 8            15.   PLAINTIFF began working for DEFENDANT as an on-call employee and
 9   eventually was promoted to a full-time position with a set schedule of 6 a.m. to 2:30 p.m.
10   Monday, Tuesday, Thursday, Friday and Saturday.
11            16.   PLAINTIFF worked for DEFENDANT in the housekeeping department without
12   incident from 2010 until approximately 2015 when Alejandra Magnum, the new director of
13   housekeeping, began altering PLAINTIFF’S work schedule.
14            17.   In the late Summer of 2015, Alejandra Magnum, suddenly and without any
15   warning, gave the 6:00 a.m. shift to Javier Aguilar, an employee with less seniority than
16   PLAINTIFF.
17            18.   Ms. Magnum assigned PLAINTIFF a fluctuating shift schedule. PLAINTIFF’S
18   daily shift would fluctuate between a 6 a.m. start time and an 11:00 a.m. start time.
19            19.   PLAINTIFF protested the shift alterations with Ms. Magnum, noting that she had
20   more seniority than Javier and explained that later start times prevented her from participating in
21   late afternoon religious activities with her church.
22            20.   PLAINTIFF protested the shift alterations on numerous occasions.
23            21.   Ms. Magnum refused to alter PLAINTIFF’S new shift schedule.
24            22.   Ms. Magnum then began to harass PLAINTIFF, making petty requests only to
25   her, finding fault only with her for minor procedural matters, and creating a variety of
26   inconveniences throughout the day that only affected PLAINTIFF.
27   //
28   //



                                           COMPLAINT FOR DAMAGES
                                                     -4-
              Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 5 of 13




 1            23.   On two separate occasions, PLAINTIFF requested paperwork from Human
 2   Resources Director LaDawndre Stinson in order to file a complaint for harassment against Ms.
 3   Magnum. Ms. Stinson refused to give PLAINTIFF the requested forms.
 4            24.   On or about January 8, 2018, the employees of the Trump International Hotel
 5   entered into a collective bargaining agreement.
 6            25.   Shortly thereafter, PLAINTIFF attended an employee meeting regarding a survey
 7   follow-up of various housekeeping matters.
 8            26.   During the meeting, a question arose regarding whether the newly formed union
 9   would be making changes to the work schedule. Ms. Stinson responded that control over the
10   work schedule remained with her and Ms. Magnum and that they would be telling union what
11   they wanted the schedule to look like.
12            27.   Eventually, a new proposed work schedule was posted in the status clerk area.
13   Whereas the original weekly shift schedule had two separate shifts with Sundays off – a 4 a.m. to
14   12:30 p.m. and a 6 a.m. to 2:30 p.m. – the new weekly shift schedule only had one shift with a
15   Sunday off, that being the 4 a.m. to 12:30 p.m. shift.
16            28.   For years, an employee with more seniority than PLAINTIFF worked the 4 a.m.
17   to 12:30 p.m. shift. This employee selected the same schedule on the updated shift scheduling
18   sheet.
19            29.   PLAINTIFF selected Shift No. 2 - a 7:00 a.m. to 3:30 p.m. shift with work days
20   Sunday, Wednesday, Thursday, Friday and Saturday.
21            30.   At the time that PLAINTIFF selected Shift No. 2, she handwrote on the bid sheet
22   that she was requesting Sundays off for her religious observance.
23            31.     On or about February 12, 2018 PLAINTIFF approached Ms. Magnum and
24            voiced her concern that Ms. Magnum and/or Ms. Stinson had removed her Sunday shift.
25   PLAINTIFF requested that she be allowed to have Sundays off for her religious observance.
26   PLAINTIFF explained to Ms. Magnum that it was her sincerely held religious belief to not work
27   on Sundays. PLAINTIFF reminded DEFENDANT that it had honored her request for religious
28   observance on Sundays for the past eight years.



                                          COMPLAINT FOR DAMAGES
                                                    -5-
            Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 6 of 13




 1          32.       Ms. Magnum was indifferent to PLAINTIFF’S request.
 2          33.       Later in the afternoon on February 12, 2018, PLAINTIFF was called into the
 3   office of the Assistant Director of Housekeeping and met with union director Lynn LKU and
 4   union representative Sylvia LNU. Lynn and Sylvia asked PLAINTIFF to explain why she needed
 5   Sundays off.
 6          34.     When PLAINTIFF explained her Christian faith and her need to observe her faith
 7   on Sundays, Lynn and Sylva suggested that PLAINTIFF become an on-call employee.
 8          35.     The suggested accommodation by Lynn and Sylvia was unreasonable because it
 9   would have demoted PLAINTIFF, caused her to lose her seniority, her full-time employment
10   status, and her benefits. PLAINTIFF rejected the on-call offer.
11          36.     On or about February 23, 2018, PLAINTIFF met with Ms. Stinson, who
12   instructed her to select a different shift because the 7:00 a.m. shift Wednesday – Sunday had
13   been given to an employee with more seniority. PLAINTIFF refused and again requested that
14   she be given her original shift with Sundays off. Ms. Stinson informed PLAINTIFF that if she
15   didn’t select a shift, one would be selected for her.
16          37.     On or about February 27, 2018, PLAINTIFF was called to the HR office and was
17   met by Ms. Stinson and approximately six union representatives.       Ms. Stinson informed
18   PLAINTIFF that her new shift would be 1:00 p.m. to 9:30 p.m. Sunday-Tuesday, Friday and
19   Saturday.
20          38.     On or about Tuesday, March 20, 2018, PLAINTIFF submitted a vacation request
21   for Sunday, March 25, 2018. DEFENDANT denied this request, even though there were on-call
22   employees willing to work on that Sunday.
23          39.     PLAINTIFF refused to work on Sundays because of her sincerely held religious
24   belief to not work on Sundays.
25          40.     PLAINTIFF accrued attendance points for her Sunday absences.
26          41.     DEFENDANT discharged PLAINTIFF on May 3, 2018 because she had
27   exceeded the maximum attendance points allowable.
28   //



                                           COMPLAINT FOR DAMAGES
                                                     -6-
            Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 7 of 13



                                                  COUNT I
 1
                                     RELIGIOUS DISCRIMINATION
 2               Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. 2000(e)(j)
                                        NV Rev. Stat. §613.330 et seq.
 3                                         (Against All Defendants)
 4             42.    PLAINTIFF hereby incorporates paragraphs 1 through 41 of this Complaint as
 5   though fully set forth herein.
 6             43.    Title VII of the Civil Rights Act of 1964, as amended 42 U.S. C. 2000(e), et. seq.
 7   prohibits employers from discriminating against qualified individuals because of their religion.
 8             44.    The term “religion” includes “all aspects of religious observance and practice, as
 9   well as belief.” 42 U.S.C. §2000e(j).
10             45.    PLAINTIF is a practicing Christian and a member of a local non-denomination
11   church.
12             46.    Christianity is an established religion in the United States. Members of the non-
13   denomination Christian faith observe religious services on Sundays.
14             47.    Allowing PLAINTIFF Sundays off to attend services would not have caused
15   DEFENDANT any hardship.
16             48.   DEFENDANT allows non-Christian members to break from work to attend their
17   religious services. Likewise, DEFENDANT could have accommodated PLAINTIFF and given
18   her a shift that would not have required her to work on Sundays.
19             49.   DEFENDANT’S unlawful actions were intentional, willful, malicious and/or
20   done with reckless disregard for PLAINTIFF’S rights.
21             50.    As a proximate result of DEFENDANT’S discriminatory actions, PLAINITFF
22   has suffered losses in compensation, earning capacity, humiliation, mental anguish, and
23   emotional distress. As a result of those actions and consequent harms, PLAINTIFF has suffered
24   such damages in an amount to be proven at trial.
25             51.    PLAINTIFF requests relief as described in the Prayer for Relief below.
26   //
27   //
28   //



                                          COMPLAINT FOR DAMAGES
                                                    -7-
               Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 8 of 13



                                                COUNT VII
 1
                 RELIGIOUS DISCRIMINATION – FAILURE TO ACCOMMODATE
 2              Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. §2000(e)(j)
                                        NV Rev. Stat. §613.330 et seq.
 3                                        (Against All Defendants)
 4             52.     PLAINTIFF hereby incorporates paragraphs 1 through 51 of this Complaint as
 5   though fully set forth herein.
 6             53.     DEFENDANT’S conduct as herein alleged violated Title VII of the Civil Rights
 7   Act of 1964, 42 U.S.C. §2000e(j), which requires an employer to accommodate religious
 8   practices and beliefs.
 9             54.   DEFENDANT acted in violation of Title VII when, rather than accommodating
10   PLAINTIFF’S religious practice, refused to accommodate PLAINTIFF’S request for Sundays
11   off.
12             55.   Accommodating PLAINTIFF’S religious practice would not have caused
13   Defendant an undue hardship.
14             56.   As a proximate result of DEFENDANT’S discriminatory actions, PLAINTIFF
15   has suffered losses in compensation, earning capacity, humiliation, mental anguish, and
16   emotional distress. As a result of those actions and consequent harms, PLAINTIFF has suffered
17   such damages in an amount to be proven at trial.
18             57.    PLAINTIFF requests relief as described in the Prayer for Relief below.
                                                 COUNT III
19
                                    HOSTILE WORK ENVIRONMENT
20                   Title VII of the Civil Rights Act of 1964 (42 U.S.C. §2000e et seq.)
                        Title VII - Civil Rights Act of 1991 (42 U.S.C. §1981 et seq.)
21                                      NV Rev. Stat. §613.330 et seq.
22                                         (Against All Defendants)

23             58.     PLAINTIFF hereby incorporates paragraphs 1 through 57 of this Complaint as
24   though fully set forth herein.
25             59.   PLAINTIFF was subjected to discriminatory conduct regarding her religion
26   during her employment with DEFENDANT which was perpetrated upon her by DEFENDANT,
27   and that this conduct was based upon and directed at PLAINTIFF by reason of her religious
28   belief.



                                          COMPLAINT FOR DAMAGES
                                                    -8-
           Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 9 of 13




 1          60.     The conduct was unwelcome.
 2          61.     The conduct was sufficiently severe or pervasive to alter the conditions of
 3   PLAINTIFF’S employment and create an abusive and/or hostile work environment;
 4          62.     This harassing and discriminatory conduct was sufficiently severe and pervasive
 5   so as to unreasonably interfere with PLAINTIFF’S physical health, work performance and so as
 6   to create an intimidating, hostile and offensive working environment.
 7          63.     Plaintiff perceived the working environment to be abusive or hostile.
 8          64.     During the times referenced herein, PLAINTIFF was subject to a number of
 9   inappropriate actions made by her supervisor and managers. These actions included Human
10   Resources Director LaDawndre Stinson refusing to provide PLAINTIFF with the necessary
11   paperwork that would allow her to report the harassment she was receiving from the Director of
12   Housekeeping, Alejandra Magnum. It also included Alejandra Magnum deliberately and without
13   any consent from PLAINTIFF, removing PLAINTIFF from her set scheduled shift and giving
14   the shift to an employee with less seniority. Later, Alejandra Magnum and LaDawndre Stinson
15   created a completely different shift schedule, deliberately eliminating PLAINTIFF’S shift
16   schedule with Sundays off, while retaining the shift schedule of a senior employee who also had
17   Sundays off. When PLAINTIFF requested that an on-call employee be assigned to her Sunday
18   shift, DEFENDANT denied her request, even though there were numerous on-call employees
19   willing to take PLAINTIFF’S Sunday shift.
20          65.     As a direct and proximate result of the harassing and hostile environment by
21   DEFENDANT, PLAINTIFF suffered great embarrassment, humiliation and mental and physical
22   anguish.
23          66.     DEFENDANT’S unlawful actions were intentional, willful, malicious and/or
24   done with reckless disregard for PLAINTIFF’S federally protected rights.
25          67.     DEFENDANT, through its agents or supervisors, failed to adequately supervise,
26   control, discipline, and/or otherwise penalize the conduct, acts, and failures to act of
27   DEFENDANT described above thereby ratifying the unlawful conduct of its agents or
28   supervisors.



                                         COMPLAINT FOR DAMAGES
                                                   -9-
               Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 10 of 13




 1             68.    As a direct and proximate result of DEFENDANT’S wrongful conduct,
 2   PLAINTIFF has suffered damages including, but not limited to, a loss of income and benefits,
 3   and has further suffered emotional distress and other general damages.
 4             69.    In doing the things alleged herein, DEFENDANT’S conduct was despicable, and
 5   DEFENDANT acted toward PLAINTIFF with malice, oppression, fraud, and with willful and
 6   conscious disregard of PLAINTIFF’S rights, entitling PLAINTIFF to an award of punitive
 7   damages.
 8             70.    DEFENDANT’S conduct described herein was engaged in by managing agents
 9   for DEFENDANT and/or ratified by managing agents.
10
11                                          PRAYER FOR RELIEF
12             WHEREFORE, PLAINTIFF, SONIA TORRES prays that this Court grant the following
13   relief:
14         1.        Grant economic loss including front and back pay, plus interest.
15         2.        Grant general and special damages in amounts according to proof.
16         3.        Grant liquidated damages in amounts according to proof.
17         4.        Grant punitive damages.
18         5.        Grant reasonable attorneys’ fees pursuant to statute
19         6.        Grant costs of suit incurred herein; and
20         7.        Grant such other and further relief as the court deems just and proper.
21
22             DATED this 2nd day of June, 2020.                WATKINS & LETOFSKY, LLP
23
                                                                       /s/ Daniel R. Watkins
24                                                   By:        __________________________________
                                                                Daniel R. Watkins
25                                                              Theresa M. Santos
                                                                8215 S. Eastern Ave., Ste. 265
26
                                                                Las Vegas, NV 89123
27                                                              Attorneys for Plaintiff, Sonia Torres

28



                                            COMPLAINT FOR DAMAGES
                                                     -10-
           Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 11 of 13




 1                                     REQUEST FOR JURY TRIAL
 2           Pursuant to Federal Rules of Civil Procedure 38(b) and 42 U.S.C. §1981a, PLAINTIFF
 3   demands a trial by jury in this action on all issues so triable.
 4
 5           DATED this 2nd day of June, 2020.               WATKINS & LETOFSKY, LLP
 6
                                                                    /s/ Daniel R. Watkins
 7                                                   By:     ________________________________
                                                             Daniel R. Watkins
 8                                                           Theresa M. Santos
                                                             8215 S. Eastern Ave., Ste. 265
 9
                                                             Las Vegas, NV 89123
10                                                           Attorneys for Plaintiff, Sonia Torres

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           COMPLAINT FOR DAMAGES
                                                    -11-
Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 12 of 13




                 EXHIBIT 1
                      Notice of Right to Sue
Case 2:20-cv-00990-JCM-EJY Document 7 Filed 06/02/20 Page 13 of 13
